UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1464



SAM WRIGHT, JR.,

                                            Plaintiff - Appellant,

          versus


MAYOR, DISTRICT OF COLUMBIA; ETHEL WRIGHT;
DARREL S. PARKER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-2083-A)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sam Wright, Jr., Appellant Pro Se. Ethel Wright, Washington, D.C.,
Appellee; Mary L. Wilson, OFFICE OF THE CORPORATION COUNSEL, D.C.,
Michael Alan Stern, Assistant Corporation Counsel, Washington,
D.C.; Darrel S. Parker, ROUNDTREE, KNOW, HUNTER & PARKER, Washing-
ton, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sam Wright, Jr., appeals from the district court's order

denying relief on his 42 U.S.C. § 1983 (1994) complaint. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Wright v. Mayor, Dist. of Columbia, No. CA-97-2083-
A (E.D. Va. Feb. 27, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2